Citation Nr: 0725676	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of migraine headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for migraine headaches 
and assigned a 10 percent evaluation, effective October 8, 
2003.  A rating action in July 2004 confirmed the evaluation 
assigned.  The veteran perfected a timely appeal of the 
assigned rating.  The veteran testified at a hearing before a 
Decision Review Officer (DRO) in October 2005.  A transcript 
of that hearing has been associated with the claims folder.  

On April 19, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of this hearing is also of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
evidence currently on record is insufficient for the purpose 
of ascertaining the severity of the veteran's headache 
disability.  

The veteran's migraine headaches are currently evaluated as 
10 percent under VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.124a, Diagnostic Code (Code) 8100.  Under these 
criteria, characteristic prostrating attacks averaging one in 
two months over the last several months are to be evaluated 
as 10 percent disabling.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks which produce severe economic 
inadaptability.  The rating schedule does not provide for 
higher than a 50 percent evaluation for headaches.  

In support of her original claim for service connection, the 
veteran was afforded a VA examination in April 2004.  At that 
time, she described her headaches as a sharp pressure like 
sensation that she rated as a 10 out of 10, with a frequency 
of 1 to 2 times per month.  She noted that the headaches 
lasted approximately 5 hours.  The veteran indicated that her 
headaches were accompanied by photophobia and phonophobia, as 
well as nausea and vomiting.  The veteran related that she 
always required a quiet dark room to rest.  The veteran 
indicated that she has been prescribed Zomig.  She also 
reported being hospitalized in 1999 for severe headaches that 
required IV drug therapy.  The diagnosis was common 
headaches.  The examiner noted that the veteran was not 
working making prostrating events difficult to ascertain.  

Of record is a VA progress note, dated December 12, 2005, 
wherein her treating physician indicated that she was doing 
well and was discharged from the neurological clinic; she was 
instructed to return to the clinic is the headaches returned 
or became uncontrolled.  

At her personal hearing in April 2007, the veteran testified 
that her headaches are far worse than reflected by the 
currently assigned 10 percent rating.  The veteran maintained 
that she had headaches at least 12 times per month; she 
stated that the headaches are so bad that she can't get out 
of bed and function.  The veteran testified that the 
headaches are getting worse; she noted that, when she gets 
real bad headaches, she locks herself up in a dark room, as 
she is unable to tolerate any noise or light.  The veteran 
also indicated that she has noticed that applying a cold 
compress helps to relieve the pain; she also tries to sleep.  
The veteran reported getting those severe headaches about 2 
to 3 times a month; she stated that the headaches can last up 
to one week, and there is nothing she can do to stop them.  
The veteran reported that the headaches "knock her out."  
The veteran indicated that she was a student, but she had to 
drop several classes as a result of the headaches.  The 
veteran related that the headaches get so bad that they 
sometimes make her want to "put herself out of misery."  
The veteran indicated that she was currently taking Topomax 
as well as using over-the-counter drugs.   

Upon review of the evidentiary record, the Board finds that 
the April 2004 VA examination report does not specifically 
address the frequency or duration of the veteran's headaches 
or whether she experiences "prostrating" attacks.  Moreover, 
the veteran has reported a worsening of her headaches during 
the April 2007 hearing.  In this regard, the Board believes 
that the veteran should be afforded another VA neurological 
evaluation to determine the current severity of her headache 
disability.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of her service-connected 
migraine headaches.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner should comment as to whether the 
veteran's symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months.  Also, the examiner 
should comment on whether her symptoms 
result in very frequent, completely 
prostrating and prolonged attacks.  
Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected migraine disability upon the 
veteran's ordinary activity and on how it 
impairs her functionally, particularly 
with respect to employment.  If the 
examiner determines that it simply is not 
feasible to respond to any of the above 
questions, then he/she should explain why 
this is not possible.  The complete 
rationale for all opinions expressed 
should be discussed, and relevant 
information from the claims file 
identified.  

2.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The veteran and her 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



